 Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 1 of 11 Pageid#: 87




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )         Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

                      DEFENDANTS’ REPLY BRIEF
                            IN SUPPORT OF
                   MOTION TO DISMISS THE COMPLAINT

I.    Introduction

      Mr. Donaldson argues that a cancer diagnosis automatically classifies him as

“disabled” under the ADA. This is incorrect. Neither the plain language of the

statute itself, nor any federal court construing the ADA create such a classification.

The factual allegations in the Complaint demonstrate that Mr. Donaldson did not

suffer a physical or mental “impairment” that imposed a “substantial” limitation

on his major life activities. The Complaint does not set forth any individualized

allegations that would plausibly support a conclusion that Mr. Donaldson was

disabled under the ADA.




                                     Page 1 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 2 of 11 Pageid#: 88




      Further, his Complaint also shows that the Company fired Mr. Donaldson’s

temporary assistant, assigned Mr. Donaldson more responsibilities, and accepted

his “plan” to work more than 40 hours per week after his cancer diagnosis and

during his chemotherapy. The Company’s actions alleged in the Complaint are

completely inconsistent with the legal conclusion that it “perceived” Mr. Donaldson

as disabled.

      Finally, there is no statutory or caselaw support for Mr. Donaldson’s

counterintuitive claim that the Company’s termination of his employment

constitutes a refusal to “accommodate” him, when the face of the Complaint shows

that the Company actually granted the only request he made (a modified schedule)

related to his medical condition.

      Mr. Donaldson’s Complaint should be dismissed without leave to amend.

II.   The ADA Creates No “Per Se” Categories of Disability and Mr.
      Donaldson’s Complaint Shows That He Was Not “Impaired” Nor Did
      His Condition Impose a “Substantial” Limitation Upon Him

      Under the ADA, a “disability” is defined as “a physical or mental impairment

that substantially limits one or more major life activities of such individual.” 42

U.S.C. § 12102(1)(A). The law is clear that this inquiry is an individualized one:

“Disability means, with respect to an individual. 29 C.F.R. § 1630.2(g)(1)

(emphasis added). Implementing regulations also make two important points clear

regarding construction of the term “substantially limits:” First, not every

impairment will constitute a disability within the meaning of this section; and,




                                     Page 2 of 11
    Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 3 of 11 Pageid#: 89




Second, a claimant must allege a degree of “functional limitation” as a result of

their impairment. 29 C.F.R. § 1630.2(j)(ii),(iv).

         Mr. Donaldson spends five pages reciting the statute and EEOC regulations.

Opposition at 6-10. This recitation is not inaccurate, but its focus on “normal cell

growth” as a major life activity simply misses the point. A cancer diagnosis in and

of itself is not designated as a disability under the ADA, either before or after the

2008 amendments. Congress could have easily made such a determination, but it

did not. What the Court is faced with in this case is a cancer diagnosis that is

essentially asymptomatic – Mr. Donaldson has not alleged that there is any element

of his condition that rendered him physically or mentally “impaired” let alone that

he suffered an impairment that was “substantial.” He claims just the opposite –

that he was not impaired in any way. In the “actual disability” section of his

Opposition (pp. 6-11), Mr. Donaldson does not cite one case that confers disability

status on a per se basis to a person diagnosed with cancer.

         The courts addressing the question of per se classifications have rejected the

concept. In 2017, the Third Circuit affirmed a district court decision finding that a

cancer patient was not disabled under the 2008 amendments to the ADA. Alston v.

Park Pleasant, Inc., 679 Fed. Appx. 169, 2017 U.S. App. LEXIS 2668 (3d. Cir.

2017).1 The Third Circuit found that the plaintiff had alleged no impairment of “her

work, her ability to drive, or her ability to take care of herself or her household.”

2017 U.S. App. LEXIS 2668 at **7.


1
 The Third Circuit issued the Alston opinion as “non-precedential” under IOP 5.7. The ruling and
analysis is persuasive, but would not be binding upon a Fourth Circuit situated court in any event.
                                             Page 3 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 4 of 11 Pageid#: 90




        We agree that cancer can—and generally will—be a qualifying disability
      under the ADA. Nevertheless, "[t]he determination of whether an impairment
      substantially limits a major life activity requires an individualized
      assessment." 29 C.F.R. § 1630.2(j)(1)(iv). Although the ADAAA makes the
      individualized assessment "particularly simple and straightforward" for
      diseases like cancer, 29 C.F.R. § 1630.2(j)(3)(ii), an individualized assessment
      must still take place. To undertake that individualized assessment, courts
      have required some evidence of the plaintiff's substantial limitation-even
      when the limitation seems self-evident in context.

Id. at **6. The Alston decision stands for the proposition that Congress came close

to classifying cancer as a per se disability in amending the ADA in 2008, because all

forms of cancer do affect “normal cell growth” in some way. But, Congress did not

go all the way to per se classification and it could not have done so because it would

have then discarded the meaning of the terms “substantial” and “impairment” in

the statute. Claimants must still make an “individualized” showing of an actual

“substantial” real-life tangible “impairment.” Reciting the statutory mantra of

effects on “normal cell growth” is not enough. And it is clearly not enough in this

case when every other part of Mr. Donaldson’s Complaint alleges that he is A-Okay

and can work a forty to forty-five hour week and travel to Utah to adopt a child and

take on more job responsibilities. See Complaint at ¶ ¶ 45-49, 79-82, 89.

      Courts in the Fourth Circuit have come to the same conclusion. They do not

make per se classifications; they require at least some allegation of significant

individualized real-world effects from the cancer diagnosis. In Jeffries v. Wal-Mart

Stores E., LP, 2016 U.S. Dist. LEXIS 95051, *8 (D. Md. 2016), affd. sub nom.

Jeffries v. Wal-Mart Stores E., L.P., No. 16-1900, 669 Fed. Appx. 634, 2016 U.S.

App. LEXIS 18601, (4th Cir. Oct. 17, 2016), the District Court found that a breast



                                     Page 4 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 5 of 11 Pageid#: 91




cancer patient was “disabled” under the ADA. But, the conclusion was only reached

after the court identified an allegation of real-world effects: “Plaintiff alleged that

‘her immune system became extremely fragile which required her to stay off

from work.’ ECF No. 22 at 5. Thus, Plaintiff's breast cancer qualifies as a disability

under the ADA.” Id. (emphasis added). See also Mathews v. TCI Construction, 2018

U.S. Dist. LEXIS 57534 *10-11 (“even when a plaintiff alleges that they have

cancer, a court must still undertake an individualized assessment of how the

plaintiff is substantially limited in a major life activity by the alleged impairment. .

. . This interpretation is supported by the Supreme Court, which requires

individuals alleging a disability to characterize ‘the extent of the [substantial]

limitation in terms of their own experience,’ even when the impairment would

ordinarily satisfy the statutory definition of a disability. Albertson's, Inc. v.

Kirkingburg, 527 U.S. 555, 567, 119 S. Ct. 2162, 144 L. Ed. 2d 518 (1999).”)

       The only new case that Mr. Donaldson cites in his Opposition is Judge

Dillon’s decision in this District: Patton v. Shulkin. Mr. Donaldson cites the case for

the proposition that a claimant is not required to offer medical analysis to support a

disability claim. A reading of Judge Dillon’s opinion, however, indicates that a

plaintiff must demonstrate some degree of actual and individualized real-life

“impairment:”

       [T]he court concludes that Patton has offered sufficient evidence to create a
       genuine dispute of material fact as to whether her impairments substantially
       limit one or more major life activities. Two of her diagnosed impairments—
       major depressive disorder and PTSD—are included in the regulations' list of
       impairments that "should easily be concluded" to substantially limit brain
       function. Id. § 1630.2(j)(3)(iii). Moreover, during her deposition, Patton

                                       Page 5 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 6 of 11 Pageid#: 92




      provided detailed examples of how her mental and intestinal
      impairments affected her ability to work. For instance, Patton testified
      that her major depressive disorder and PTSD caused her to experience an
      uncontrollable urge to cry, made it difficult for her to focus, and negatively
      affected her ability to interact with others. Patton further testified that her
      intestinal disorder resulted in the sudden need for bowel activity and that
      she experienced bouts of diarrhea at work that were so severe that she could
      actually end up soiling herself if she were not close enough to a restroom. In
      light of such evidence, the court concludes that a reasonable jury could easily
      find that Patton's mental and intestinal impairments substantially limit one
      or more major life activities and are therefore disabling for purposes of the
      ADA and the Rehabilitation Act.

Patton v. Shulkin, 2018 U.S. Dist. LEXIS 41539, *18-20 (W.D. Va. 2018).

      Analyzing the above passage from Patton demonstrates what is obvious from

the face of the statute – there must be an allegation of an actual “impairment” and

the alleged impairment must be “substantial.” Had the question been answered to

the satisfaction of Judge Dillon based on Ms. Patton’s diagnosis of “major depressive

disorder and PTSD,” the court’s analysis would have been complete. But, the court

properly continued on to analyze the question of whether the depression and PTSD

actually could support a conclusion of an “impairment” that was “substantial”

specifically as to the Plaintiff, Ms. Patton. The only practical way to do this, as

every court has done, is to gauge the potential effect of the alleged disability on Ms.

Patton’s ability to live and work “compared to most people in the general

population.” Id. at *18. The long list of actual effects (crying at work, lack of focus,

inability to work with others, and uncontrollable diarrhea) cemented the correct

conclusion that Ms. Patton was in fact disabled under the statute.

      Conversely, Mr. Donaldson “experienced no negative symptoms [from his

cancer treatment] . . . and was able to maintain a forty to forty-five-hour work week

                                      Page 6 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 7 of 11 Pageid#: 93




. . . .” Complaint at ¶ 82. Because Mr. Donaldson alleges no restriction or

impairment of any kind, in “comparison to most people in the general population” or

otherwise, either in our outside the workplace, he has not alleged an impairment,

let alone one that is substantial.

       One final look at Mr. Donaldson’s allegations regarding the cancer reveals

that they are all generic allegations that do not remotely touch the concept of

“individualized assessment” as required by the U.S. Supreme Court in Albertson's,

Inc. v. Kirkingburg, 527 U.S. 555 (1999):

   •   ¶ 37 identifies the type of cancer as “Adenocarcinoma pancreatic;”

   •   ¶ 38 characterizes this type of cancer as the “deadlier of the two” common
       types of pancreatic cancer;

   •   ¶ 39 provides a generic summary of cancer survival rates;

   •   ¶ 40 parrots the statute by stating that the cancer “was a physical limitation
       that substantially limited his major bodily functions regarding his normal
       cell growth and his digestive functions;”

       So, Mr. Donaldson uses the term “physical limitation” in ¶ 40, but what was

the physical limitation? It clearly did not limit his travel, his work, and it did not

cause him pain, nausea or vomiting. Complaint at ¶ 82. There are no other

suggestions of limitations on his “digestive functions” anywhere in the Complaint.

Thus, in the entire 116 paragraph Complaint there is not one single allegation

touching upon Mr. Donaldson’s own individualized experience with cancer and how

it acted as an “impairment” that was both “substantial” and affected a “major life

function.” As such, he cannot be classified as actually “disabled” under the ADA.




                                      Page 7 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 8 of 11 Pageid#: 94




       Finally, Mr. Donaldson claims that the Company “perceived” his cancer as a

“physical disability.” Opposition at 5, 11-12. But there is no support for this

contention in the actual Complaint either. As Plaintiff points out, the temporary

accountant was “released when Donaldson returned to work and did not need help.”

Opposition at 3. So, the factual statement is directly contrary to the legal

conclusion drawn by counsel. The Company could not have perceived him to be

disabled if it dismissed Mr. Donaldson’s assistant because he did not need the help.

The Complaint would survive a motion to dismiss if Plaintiff had pled the exact

opposite: e.g., “the Company continued to retain Mr. Donaldson’s assistant

because it perceived that he could not perform the job he was assigned.” But that is

not what the Complaint says, and that is not what happened.

       Mr. Donaldson concludes this section of his Opposition by writing “Further,

Defendants began falsely documenting performance problems and then terminated

Donaldson without justification.” Opposition at 12. But this is a non-sequitur and

has no bearing on whether the Company perceived him as disabled. The facts from

the Complaint show that Mr. Donaldson did not perceive himself to be disabled and

the Company agreed with him.

III.   There is No Support for Mr. Donaldson’s Claim that Termination of
       Employment Alone is a Denial of a Reasonable Accommodation

       Element number four of the reasonable accommodation test requires the

Employer to “refuse” to make an accommodation for the employee. Wilson v. Dollar

General Corp., 717 F.3d 337, 345 (4th Cir. 2013). Mr. Donaldson’s Complaint flunks

this test.

                                     Page 8 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 9 of 11 Pageid#: 95




      Mr. Donaldson argues in his Opposition that he “requested a modified

schedule.” Opposition at 13. He then writes “Defendants agreed to allow Donaldson

to work his modified schedule and Donaldson agreed to continue to maintain a

forty-hour week.” Id. Thus, Mr. Donaldson defeats his own argument by expressly

admitting that element number 4 has not been met.

      Mr. Donaldson candidly admits there is no Fourth Circuit authority

supporting the proposition that a termination, standing alone, is a denial of

reasonable accommodation. But Mr. Donaldson overstates the authority from other

jurisdictions, characterizing a district court decision from the Eastern District of

Wisconsin as “Circuit Court of Appeals” authority. Opposition at 14. The case,

EEOC v. Orion Energy Sys., 2015 U.S. Dist. LEXIS 86428 (E.D. Wisc. 2015), does

not support Mr. Donaldson in any event. In that case, a wheelchair-bound

employee requested that automatic door openers be installed to accommodate his

disability. The employer denied this request, and shortly thereafter terminated the

employee. Id. The employer’s denial of the requested accommodation allowed the

claim to proceed past summary judgment.

      Mr. Donaldson’s final authority also demonstrates that the denial of a

request for accommodation is an absolute necessity in maintaining a claim for

denial of reasonable accommodation. In Meyer v. St. John’s Hospital of the Hosp.

Sisters of the Third Order of St. Francis, 164 F. Supp. 3d 1083 (C.D. Ill. 2016) (cited

in Opposition at 14), another wheelchair-bound employee was assigned by her

supervisor to a new office that would be too small to accommodate her wheelchair.



                                     Page 9 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 10 of 11 Pageid#: 96




The employee “asked to continue to work from both the floor and her office like she

had done for the past four years.” Id. at 1084. The employer did not grant this

request, and thereafter terminated the employee “just days after” her request for

accommodation. Id. Again, the denial of the accommodation is the lynchpin of the

claim. The Meyer case does not support the conclusion that a termination alone,

absent a request and a denial of an accommodation by the employer, can ever state

a cause of action for denial of reasonable accommodation.

IV.   Conclusion

      Based on the facts pled by Mr. Donaldson in his Complaint, neither his

termination or reasonable accommodation claim can survive. Further, the Court

should not grant Mr. Donaldson leave to amend. He did not inadvertently fail to

plead sufficient or necessary facts. He affirmatively pled facts which bar his claim:

(1) he “experienced no negative symptoms,” and (2) the Company granted his

request to work a modified schedule. The motion to dismiss should be granted.

Dated: December 19, 2018.

                                 Respectfully submitted,


                                 /s/ Jackson S. Nichols
                                 _______________________
                                 Jackson S. Nichols, Esq.
                                 (VSB # 87225)
                                 Cohen Seglias Greenhall Pallas & Furman PC
                                 1828 L. Street, N.W.
                                 Suite 705
                                 Washington, D.C. 20036
                                 (202) 466-4110
                                 JNichols@CohenSeglias.com



                                    Page 10 of 11
Case 3:18-cv-00097-GEC Document 16 Filed 12/19/18 Page 11 of 11 Pageid#: 97




                                        --and—


                                    /s/ Lars H. Liebeler
                                    _______________________

                                    Lars H. Liebeler, Esq. (admitted pro hac vice)
                                    Lars Liebeler PC
                                    1828 L. Street, N.W.
                                    Suite 705
                                    Washington, D.C. 20036
                                    (202) 587-4747
                                    LLiebeler@LHL-LawFirm.com



                             CERTIFICATE OF SERVICE

       This is to certify that I have on this day, December 19, 2018, served all the

parties in this case with this Reply Brief in Support of Motion to Dismiss in

accordance with the notice of electronic filing (“ECF”), which was generated as a

result of electronic filing in this court.



                                             /s/ Lars H. Liebeler
                                             ________________________
                                             Lars H. Liebeler, Esq.




                                       Page 11 of 11
